UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


ROBERT LEE SCOTT, JR.,

                     Plaintiff,                  No.6:16-cv-06780-MAT
        -vs-                                     DECISION AND ORDER

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                     Defendant.



                                  INTRODUCTION

     Robert Lee Scott, Jr. (“Plaintiff”), represented by counsel,

brings this action under Title II of the Social Security Act (“the

Act”), seeking review of the final decision of Nancy A. Berryhill,

Acting Commissioner of Social Security (“the Commissioner” or

“Defendant”), denying his application for disability insurance

benefits (“DIB”). The Court has jurisdiction over the matter

pursuant to 42 U.S.C. § 405(g).

                            PROCEDURAL BACKGROUND

     On February 14, 2013, Plaintiff protectively filed for DIB,

alleging     disability      beginning    February     1,     2012,    due     to

posttraumatic stress disorder (“PTSD”), alcoholism, anxiety, and

depression. Administrative Transcript (“T.”) 61. The claim was

initially denied on June 10, 2013, and Plaintiff timely requested

a hearing. T. 70-79. A hearing was conducted on March 6, 2015, in

Rochester,    New   York,    by   Administrative     Law    Judge   Brian    Kane
(“ALJ”). Plaintiff appeared with his attorney and testified. A

vocational expert (“VE”) also testified.

     The ALJ issued an unfavorable decision on April 13, 2015.

T. 9-22. Plaintiff’s timely request for review was denied by the

Appeals Council on October 13, 2016, making the ALJ’s decision the

final   decision     of    the    Commissioner.      T.    1-4.   Plaintiff   then

commenced this action. Presently before the Court are the parties’

competing   motions       for    judgment     on   the    pleadings    pursuant   to

Rule 12(c) of the Federal Rules of Civil Procedure. For the reasons

set forth below, Plaintiff’s motion is granted to the extent that

the Commissioner’s decision is reversed and the matter remanded for

further administrative proceedings consistent with this opinion.

Defendant’s motion is denied.

                  LEGAL FRAMEWORK FOR THE ALJ’S DECISION

     The    ALJ     applied       the   five-step         sequential    evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 404.1520(a). Additionally, because there was

medical evidence of substance use disorder, the ALJ performed the

secondary analysis required by 20 C.F.R. § 404.1535.

     Pursuant to 42 U.S.C. § 423(d)(2)(C), even if a claimant

qualifies for disability benefits under the five-step analysis, the

claimant “shall not be considered disabled . . . if alcoholism or

drug addiction would . . . be a contributing factor material to the

Commissioner’s determination that the individual is disabled.”


                                        -2-
42 U.S.C. § 423(d)(2)(C); see also 20 C.F.R. § 404.1535(a). In

determining       whether   a   claimant’s alcohol   or   drug abuse    is a

“material” factor, an ALJ is required to apply the following

process codified at 20 C.F.R. § 404.1535(b):

       (1) The key factor we will examine in determining whether
       drug addiction or alcoholism is a contributing factor
       material to the determination of disability is whether we
       would still find you disabled if you stopped using drugs
       or alcohol.

       (2) In making this determination, we will evaluate which
       of your current physical and mental limitations, upon
       which we based our current disability determination,
       would remain if you stopped using drugs or alcohol and
       then determine whether any or all of your remaining
       limitations would be disabling.

       (i) If we determine that your remaining limitations would
       not be disabling, we will find that your drug addiction
       or alcoholism is a contributing factor material to the
       determination of disability.

       (ii) If we determine that your remaining limitations are
       disabling, you are disabled independent of your drug
       addiction or alcoholism and we will find that your drug
       addiction or alcoholism is not a contributing factor
       material to the determination of disability.

20 C.F.R. § 404.1535(b) (“§ 404.1535(b)”). The critical question is

“whether [Commissioner] would still find [the claimant] disabled if

[he] stopped using drugs or alcohol.” 20 C.F.R. § 404.1535(b)(1);

see   also   20    C.F.R.   404.1535(b)(2)(i)     (“If   [the   Commissioner]

determine[s] that [the claimant’s] remaining limitations would not

be    disabling,     [he]   will   find   that   [the]   drug   addiction   or

alcoholism is a contributing factor material to the determination

of disability.”). The claimant bears the burden of demonstrating


                                      -3-
that any drug or alcohol use is not material to an otherwise

favorable decision. Cage v. Comm’r of Soc. Sec., 692 F.3d 118,

124-25 (2d Cir. 2012).

                              THE ALJ’S DECISION

     Initially, the ALJ determined Plaintiff met the insured status

requirements through December 31, 2016. T. 14. At step one, the ALJ

found   that   Plaintiff      had    not   engaged    in     substantial    gainful

employment since his alleged onset date of February 1, 2012. Id.

     At   step   two,   the    ALJ    determined      that    Plaintiff     had    the

“severe” impairments of substance abuse and a history of PTSD. Id.

     At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically

equals an impairment listed in 20 C.F.R. Pt. 404, Subpt. P, App. 1.

T. 15. The ALJ particularly considered Listings 12.04 (Affective

Disorders)     and   12.06      (Anxiety      Disorders)       in   making        this

determination. Id.

     Before proceeding to step four, the ALJ assessed Plaintiff as

having the residual functional capacity (“RFC”) to perform medium

work as defined in 20 C.F.R. § 404.1567(c) with the following

additional     limitations:     occasionally         lifting    and/or     carrying

twenty-five pounds; sitting for six hours and standing and/or

walking for six hours; would likely occasionally have difficulty

following    directions and         maintaining    concentration      for    simple

tasks; and could not learn new tasks. T. 16.


                                        -4-
      At step four, the ALJ determined that Plaintiff was unable to

perform his past relevant work as a licensed practical nurse

(“LPN”). T. 18. At step five, the ALJ relied on the VE’s testimony

to find that, taking into account Plaintiff’s age, education, work

experience, and RFC, there are no jobs that exist in significant

numbers in the national economy that Plaintiff could perform.

T. 18.

      The ALJ then reverted to step three to apply the secondary

analysis required by § 404.1535(b). Taking Plaintiff’s alcohol

abuse into consideration, the ALJ again found that Plaintiff did

not have an impairment or combination of impairments that met or

medically equals an impairment listed in 20 C.F.R. Part 404,

Subpart    P,    Appendix   1.    T.    19.    Again,     the   ALJ   particularly

considered Listings 12.04 and 12.06 in making this determination.

Id.

      Before     proceeding     to    step    four,   the   ALJ   found   that    if

Plaintiff stopped abusing alcohol, he would have the RFC to perform

medium    work   as   defined    in    20    C.F.R.   §   404.1567(c)     with   the

following    additional     limitations:        occasionally      lifting   and/or

carrying twenty-five pounds; sitting for six hours and standing

and/or walking for six hours; and being capable of attending and

concentrating sufficiently to perform simple job tasks. T. 20.

      At step four, the ALJ determined that Plaintiff was still

unable to perform any past relevant work, even if he stopped


                                        -5-
abusing alcohol. T. 21. At step five, the ALJ relied on the VE’s

testimony to find that, taking into account Plaintiff’s age (44

years-old), education (high school diploma and nursing degree),

work experience (LPN and Army medic), and RFC, there are jobs that

exist in significant numbers in the national economy that Plaintiff

could perform, including the representative occupations of battery

tester and courier messenger. T. 21-22. The ALJ accordingly found

that in the absence of alcohol abuse, Plaintiff would not have been

under a disability as defined in the Act since the alleged onset

date. T. 22.

                      SCOPE OF REVIEW BY DISTRICT COURT

         A     district    court       may    set     aside    the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.                   42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might       accept   as   adequate   to   support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation        omitted).      The    reviewing      court    nevertheless    must


                                             -6-
scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review   for   substantial   evidence     does   not   apply   to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                             DISCUSSION

I.   Plaintiff’s First Argument: Failure to Consider the Opinion of
     Danny A. Martinez

     On September 4, 2013, Plaintiff was examined by Danny A.

Martinez (“Martinez”), a Compensation and Pension Coordinator with

the VA, who indicates that he has training and experience as a

licensed clinical psychologist. T. 523-33. Martinez indicates that

Plaintiff enlisted the Army and served from 1986 to 1992, and

received an honorable discharge. He obtained his LPN degree during

his military service and in worked at an evacuation hospital

stateside during the Persian Gulf War. After the military, he

continued in the nursing field but had been unemployed for the past

two years. He had signed up for a 6-month BOCES program beginning

in October to retrain for General Maintenance work as he finds

nursing triggering his symptoms of PTSD, and was having difficulty

in settings where he has to interact with others.       Martinez noted

that “this desire to work without interacting socially is another

symptom of PTSD.” T. 526. Plaintiff had not received outpatient or

                                -7-
inpatient treatment for his mental health issues until about the

time that he became unemployed and homeless two years ago; he then

began consistently attending outpatient treatment through the VA

for PTSD and alcohol use. Plaintiff started using alcohol before

the military, and continued to use on a daily basis throughout his

military career. It was after his head-on car accident in 2012 that

he began using alcohol more heavily; his healthcare providers

realized that he was using alcohol to self-medicate his underlying

mental health problems, particularly his PTSD. He was put on Paxil

and then Seroquel for his “trauma nightmares,” but it was highly

sedating and knocked him out to the point where he was unable to

function.

     Currently,   Martinez noted that Plaintiff’s symptoms included

depressed mood; anxiety; suspiciousness; near continuous panic or

depression    affecting    the    ability   to    function    independently,

appropriately and effectively; chronic sleep impairment; impairment

of short- and long-term memory (e.g,. retention of only highly

learned material, while forgetting to complete tasks); flattened

affect; impaired judgment; disturbances of motivation and mood;

difficulty in establishing and maintaining effective work and

social   relationships;      difficulty     in     adapting   to    stressful

circumstances, including work or a work-like setting; inability to

establish and maintain effective relationships; suicidal ideation;

obsessional   rituals     which   interfere      with   routine    activities;


                                     -8-
impaired impulse control, such as unprovoked irritability with

periods of violence; intermittent inability to perform activities

of daily living, including maintenance of minimal personal hygiene.

Plaintiff’s     current    medications    were    paroxetine,     prazosin,

hydroxyzine, quetiapine.1

         Martinez concluded that Plaintiff’s PTSD

     was directly connected to the stabbing and secondarily to
     his nursing role[,] in which he was continually exposed
     to the threat of death or injury in his patients, who had
     been inju[r]ed and were dying as he anticipated being
     deployed to the front. He functioned marginally after
     these trauma, until he was re-traumatized by a civilian
     MVA [motor vehicle accident], when the full spectrum of
     PTSD symptoms occurred, as is the case with a delayed
     onset PTSD.

T. 533.     Martinez stated that the foregoing opinion was “based on

[his] training and experience as a clinical psychologist in a VA

PTSD program.” Id.

     As Plaintiff points out, the ALJ’s decision contains no

mention of      Martinez’s opinion. Plaintiff correctly notes that

pursuant to the Commissioner’s regulations, an ALJ must evaluate

every medical opinion he receives, regardless of its source. See

20 C.F.R. § 404.1527(c) (“Regardless of its source, [the Social

Security Administration] will evaluate every medical opinion [it]

     1

      Paroxetine is used to treat depression, panic disorder, and social
anxiety disorder. https://medlineplus.gov/druginfo/meds/a698032.html.
Prazosin is prescribed to treat nightmares frequently associated with PTSD.
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3538493/. Quetiapine is used
along with other medications to treat depression.
https://medlineplus.gov/druginfo/meds/a698019.html. Hydroxyzine is prescribed
to treat sleep disorders in patients with PTSD.
https://www.ncbi.nlm.nih.gov/pubmed/24993832.

                                    -9-
receive[s].”); see also, e.g., Lopez v. Sec’y of Health and Human

Servs., 728 F.2d 148, 150–51 (2d Cir. 1984) (“[The Second Circuit]

ha[s] remanded cases when it appears that the ALJ has failed to

consider relevant and probative evidence which is available to

him.”) (citing Cutler v. Weinberger, 516 F.2d 1282, 1286 (2d Cir.

1975)). The Commissioner suggests, in a footnote, that the ALJ’s

failure to address Martinez’s opinion was not error, or was at most

harmless error, because Martinez is not really a psychologist. See

Defendant’s Memorandum of Law (“Def.’s Mem.”) at 19 n.7. The

Commissioner notes that his electronic signature in the record is

not accompanied by any professional credentials. T. 523, 533. Thus,

the   Commissioner   asserts,     Martinez’s    status    as   an    acceptable

medical   source   during   the   pertinent     time-frame     has    not   been

established. However, the Commissioner does not offer any proof to

controvert Martinez’s statement that his opinion was “based on

[his] training and experience as a clinical psychologist in a VA

PTSD program.” T. 533.

      Even   assuming   that   Martinez    is   not   a   licensed     clinical

psychologist, the ALJ still was required to evaluate and weigh his

opinion as an “other source.” See SSR 06-3p, 2006 WL 2329939, at *3

(S.S.A. Aug. 9, 2006) (“With the growth of managed health care in

recent years and the emphasis on containing medical costs, medical

sources who are not ‘acceptable medical sources,’ such as nurse

practitioners, physician assistants, and licensed clinical social


                                    -10-
workers, have increasingly assumed a greater percentage of the

treatment and evaluation functions previously handled primarily by

physicians and psychologists.”). Thus, the Commissioner “recognizes

that ‘other source’ opinions ‘are important and should be evaluated

on key issues such as impairment severity and functional effects,

along with the other relevant evidence in the file.’” Glena v.

Colvin, No. 1:15-CV-00510(MAT), 2018 WL 739096, at *3 (W.D.N.Y.

Feb. 6, 2018) (quoting SSR 06-3p, 2006 WL 2329939, at *3 (S.S.A.

Aug. 9, 2006)). SSR 06-3p acknowledges that whether or not an

opinion comes from an “acceptable medical source” is but one factor

to consider when deciding the weight to give that opinion. See 2006

WL 2329939, at *5 (“[D]epending on the particular facts in a case,

and after applying the factors for weighing opinion evidence, an

opinion from a medical source who is not an ‘acceptable medical

source’ may outweigh the opinion of an ‘acceptable medical source,’

including the medical opinion of a treating source.”). While an

opinion from an “other source” was not entitled to the same

presumption of deference as a “treating physician,” a court is not

precluded from giving more weight to an “other source” opinion than

to an “acceptable medical source” opinion. See id. (“Giving more

weight   to   the   opinion   from   a   medical   source   who   is   not   an

‘acceptable medical source’ than to the opinion from a treating

source does not conflict with the treating source rules in 20 CFR




                                     -11-
404.1527(d)(2) and 416.927(d)(2) and SSR 96-2p, ‘Titles II and XVI:

Giving Controlling Weight To Treating Source Medical Opinions.’”).

     The Court finds that the failure to evaluate Martinez’s

opinion cannot be harmless, because it is highly relevant and

probative    as   to   the   drug    addiction      and   alcoholism     (“DAA”)

materiality analysis required by § 404.1535(b) and Social Security

Ruling (“SSR”) 13-2p, 2013 WL 621536 (S.S.A. Feb. 20, 2013).

Martinez’s    report    provides      compelling     evidence    that,     while

Plaintiff’s   alcohol    abuse      affects   his    medically   determinable

impairment of PTSD, the PTSD nonetheless is “irreversible or could

not improve to the point of nondisability.” SSR 13-2p, 2013 WL

621536, at *5. In that case, the “DAA [is] not material[.]” Id.;

see also id. at *9 (The SSA “will find that DAA is not material to

the determination of disability and allow the claim if the record

is fully developed and the evidence does not establish that the

claimant’s co-occurring mental disorder(s) would improve to the

point of nondisability in the absence of DAA.”).              Martinez opined

that it was “at least as likely as not” that Plaintiff’s PTSD was

incurred in or caused by his experiences while in service. T. 532-

33. Martinez stated “[n]ot applicable” in the section of the form

asking whether he was providing a medical opinion for aggravation

of a condition that existed prior to service, from which it can be

inferred that Plaintiff’s alcohol use (which pre-dated his service

in the Army) did not exacerbate his PTSD. The ALJ erred in failing


                                      -12-
to discuss the import of Martinez’s opinion on his decision to deny

Plaintiff’s claim on the basis that limitations from his medically

determinable mental impairments would improve in the absence of

alcohol use.

      The Commissioner’s sole substantive argument in opposition to

Plaintiff’s argument concerning Martinez’s opinion is that the ALJ

was not bound by the conclusions reached by the VA regarding

Plaintiff’s disability status. As Plaintiff notes, that argument is

inapposite because the gravamen of his argument is not that the ALJ

was bound by the VA’s disability findings. Rather, as discussed in

the   foregoing   paragraphs,   Plaintiff   argues   that   the   ALJ

unjustifiably ignored Martinez’s report, which was highly relevant

to the DAA analysis and the ALJ’s subsequent determination that

Plaintiff was not disabled in the absence of his alcohol use.

      Moreover, it appears that the ALJ did not accurately state the

record when justifying his conclusion that Plaintiff would have no

nonexertional limitations if he stopped his alcohol use. The ALJ

noted “there is little indication that [Plaintiff] is involved in

any group or individual therapy as treatment for [his PTSD] or any

other psychological condition.” T. 21. However, that conclusion is

belied by Martinez’s opinion stating that Plaintiff has been

“consistently attending” outpatient treatment with the Rochester VA

for PTSD and alcohol abuse (e.g., from August to December of 2012,

and from December 2012, to January 2013, with the Buffalo VA.

T. 526-27. The ALJ’s statement that “[t]here is no evidence of

ongoing difficulties outside [Plaintiff’s] substance use” is a

                                -13-
significant mischaracterization of the medical and other records,

as succinctly summarized in Martinez’s opinion.

      The   ALJ   also     reasoned      that     in    terms    of       limitations   on

attending and concentrating, “there is no evidence of a limitation

to the degree that it would be disabling. Plaintiff does household

chores and currently has a volunteer position. This likely would

continue were he to refrain from substance abuse.” This reasoning

is   unpersuasive        and   overemphasizes          the    evidentiary       value   of

Plaintiff’s daily activities. First, the key challenge to the RFC

assessment is the lack of non-exertional limitations to address the

limitations caused by Plaintiff’s PTSD. Plaintiff’s ability to do

household chores in the privacy of his home is not probative as to

his ability to perform the mental functions required for full-time

(defined    as    five    days    a    week,     eight       hours    a   day),   gainful

employment in a competitive work environment. Second, there is no

evidence that Plaintiff’s volunteer position was the substantial

equivalent,       insofar        as     functional       requirements           or   time

requirements,      of     competitive,      full-time,          substantial       gainful

employment. See Balsamo v. Chater, 142 F.3d 75, 81–82 (2d Cir.

1998). “Courts have consistently noted that ‘[i]t is legal error to

give excessive weight to a claimant’s ability to perform basic

daily activities when assessing his or her ability to engage in

substantial        gainful            activity.’”            Dailey        v.     Colvin,

No. 1:14-CV-00841-MAT, 2017 WL 2569683, at *4 (W.D.N.Y. June 14,

2017) (quoting Moss v. Colvin, No. 1:13-CV-731-GHW-MHD, 2014 WL

4631884, at *33 (S.D.N.Y. Sept. 16, 2014); citation omitted).

                                          -14-
“There are critical differences between activities of daily living

(which one can do at his own pace when he is able) and keeping a

full time job.” Moss, 2014 WL 4631884, at *33 (citing Bjornson v.

Astrue,      671   F.3d   640,   647   (7th   Cir.    2012)   (“The     critical

differences between activities of daily living and activities in a

full-time job are that a person has more flexibility in scheduling

the former than the latter, can get help from other persons . . .,

and is not held to a minimum standard of performance, as she would

be by an employer. . . .”)).

     While the Second Circuit has held that disability “applicants

bear the burden of proving that they would be disabled in the

absence of DAA,” Cage, 692 F.3d at 120, the Court cannot say that

“substantial evidence supported the ALJ’s finding that [Plaintiff]

would not be disabled absent DAA.” Id. Not only did the ALJ ignore

a highly relevant opinion from Martinez, who evaluated Plaintiff

and has expertise in PTSD, the ALJ’s supporting rationale “was

based   on    several     mischaracterizations   of    the    record,   thereby

rendering the RFC assessment legally flawed and unsupported by

substantial evidence.” Seignious v. Colvin, No. 6:15-CV-06065(MAT),

2016 WL 96219, at *5 (W.D.N.Y. Jan. 8, 2016) (citing Ellis v.

Colvin, 29 F. Supp.3d 288, 302 (W.D.N.Y. 2014) (“It was plainly

improper for the ALJ to bolster his own RFC assessment with a

blatant misstatement of the record.”) (further citations omitted)).

     For all of the reasons discussed above, the Court cannot say

the ALJ’s failure to even address Martinez’s opinion was harmless

error. Moreover, SSR 13-2p makes it clear that the ALJ must

                                       -15-
“provide sufficient information so that a subsequent reviewer

considering all of the evidence in the case record can understand

the reasons for the . . . findings,” 2013 WL 621536, at *2, made in

regards to the DAA materiality issue. In short, the record reveals

that the DAA materiality analysis and resultant RFC is not based on

substantial       evidence,     and    there    is   insufficient    information

provided in the ALJ’s decision for this Court to credit the ALJ’s

rationale.

II.   Plaintiff’s Second Argument: Failure to Explain How Opinion of
      Non-Examining State Agency Psychological Consultant Supports
      Finding that Plaintiff’s Alcohol Use Was Material

      On   June    6,   2013,   Lisa    Blackwell,     Ph.D.,   a   State   agency

psychologist, reviewed Plaintiff’s file. T. 63-67. Dr. Blackwell

opined that Plaintiff was mildly limited in his activities of daily

living and social functioning; faced moderate difficulties with

respect to concentration, persistence, or pace; and had never

experienced an extended episode of decompensation. T. 64. In

particular, Dr. Blackwell assessed “moderate” problems in the

following    functional       domains:    the    ability   to   understand     and

remember detailed instructions; the ability to carry out detailed

instructions; the ability to maintain attention and concentration

for extended periods; the ability to complete a normal workday and

workweek without interruptions from psychologically based symptoms

and to perform at a consistent pace without an unreasonable number

and length of rest periods; the ability to deal with the general

public; the ability to respond appropriately to changes in the work



                                        -16-
setting; and the ability to set realistic goals or make plans

independently of others. T. 65-67.

      When explaining these RFC findings further, Dr. Blackwell

noted that “MSE [mental status examination] findings are more in

keeping with [Plaintiff] being capable of doing simple task[s]

which also appears consistent with VA reports.” T. 67. However, the

ALJ   failed       to   explain   how    he     reconciled      Dr.   Blackwell’s

conclusions,       purportedly    based        on   consultative      psychologist

Dr. Christine Ransom’s mental status examination of Plaintiff, with

the ability to do simple work-related tasks.

      Dr. Ransom’s report was based on her clinical observations of

Plaintiff during the consultative examination which led her to

formulate      a    very   restricted     medical      source    statement.    In

particular, Dr. Ransom noted that on mental status examination, his

motor behavior was lethargic; eye contact was downcast; speech was

slow and halting; quality of voice was moderately to markedly

dysphoric and tense; affect was moderately to markedly dysphoric;

attention and concentration was mildly impaired (he could only do

2/3 simple calculations and had difficulty with serial 3's);

immediate memory was mildly impaired (he could only remember

1/3 objects immediately, and could only recite 3 digits forward and

2 digits backwards); and recent memory was mildly repaired (he

could only remember 1 out of 3 objects after 5 minutes).

      The ALJ found that Dr. Ransom’s opinion was not entitled to

“any great weight.” T. 18. He asserted that it was based on “almost

exclusively” on Plaintiff’s subjective complaints. However, this

                                        -17-
does   not   appear   to   be   the   case    since,    as   set   forth   above,

Dr. Ransom conducted a mental status examination of Plaintiff. As

a result of her evaluation, Dr. Ransom opined that he

       will have moderate difficulty following and understanding
       simple directions and instructions, perform simple tasks
       independently, maintain attention and concentration for
       simple tasks, maintain a simple regular schedule and
       learn simple new tasks. He would have moderate to marked
       difficulty performing complex tasks, relating adequately
       with others and appropriately dealing with stress. Areas
       of difficulty are secondary to posttraumatic stress
       disorder, currently moderate to marked; major depressive
       disorder; currently moderate to marked; panic disorder
       with agoraphobia, currently moderate to marked. The
       results of the evaluation are consistent with the
       claimant’s allegations.

T. 278-79. Dr. Ransom listed Plaintiff’s diagnoses as PTSD; major

depressive    disorder,    panic      disorder,   and    alcohol     dependence.

T. 279. Notably, although she was clearly aware of his alcohol

dependence, Dr. Ransom did not find that his areas of difficulty in

work-related functioning were “secondary” to his alcohol abuse.

       The   ALJ’s explanations for the respective weights given to

Drs. Ransom’s     and   Dr.     Blackwell’s    opinions      are   not   based on

substantial evidence. Rather, it appears that the ALJ chose to

adopt only that portion of the opinion evidence supportive of a

finding on non-disability, i.e., Dr. Blackwell’s conclusion, based

solely on a records-review, that Plaintiff could perform simple

work without any other nonexertional limitations.                   However, in

cases where disability is alleged based on mental impairments,

“[t]here can be no serious doubt that a psychiatric opinion based

on a face-to-face interview with the patient is more reliable than

an opinion based on a review of a cold, medical record.” Westphal

                                       -18-
v. Eastman Kodak Co., No. 05-CV-6120, 2006 WL 1720380, at *5

(W.D.N.Y.    June   21,   2006).     As     noted     above,     the    ALJ   ignored

Martinez’s opinion, and essentially dismissed Dr. Ransom’s more

restrictive    opinion,     both     of   which      were   based      on   in-person

evaluations of Plaintiff. This selective parsing of the record

further compels the conclusion that the ALJ’s RFC assessment was

not based on substantial evidence. See, e.g., Wolfanger v. Colvin,

No. 6:16-CV-06688(MAT), 2018 WL 2425811, at *4 (W.D.N.Y. May 30,

2018)   (reversing      where   “RFC      determination        relie[d]       on   the

impermissible cherry-picking of evidence that supports a finding of

not-disabled    while     ignoring     other    evidence       favorable      to   the

disability      claimant”)         (citing           Trumpower         v.     Colvin,

No. 6:13–cv–6661(MAT), 2015 WL 162991, at *16 (W.D.N.Y. Jan. 13,

2015) (“While an ALJ is entitled to resolve conflicts in the

evidentiary record, [he or] she ‘cannot pick and choose evidence

that supports a particular conclusion.’”) (quoting Smith v. Bowen,

687 F. Supp. 902, 904 (S.D.N.Y. 1988); citations omitted).

                                     REMEDY

     “Sentence four of Section 405(g) provides district courts with

the authority to affirm, reverse, or modify a decision of the

Commissioner ‘with or without remanding the case for a rehearing.’”

Butts v. Barnhart, 388 F.3d 377, 385 (2d Cir. 2002) (quoting

42 U.S.C. § 405(g)).         The standard for directing a remand for

calculation    of   benefits    is    met     when    the   record     persuasively

demonstrates the claimant’s disability, Parker v. Harris, 626 F.2d

225, 235 (2d Cir. 1980), and where there is no reason to conclude

                                       -19-
that the additional evidence might support the Commissioner’s claim

that the claimant is not disabled, Butts, 388 F.3d at 385–86.

     After reviewing the entire record, the Court finds that it

already    has   been   developed     fully     for    the    relevant    period.

Furthermore, the Court finds that the record contains persuasive

proof of Plaintiff’s disability. The ALJ inexplicably ignored

relevant evidence from Martinez, the VA Compensation and Pension

Coordinator, who indicates that he has training and experience as

a   licensed     clinical      psychologist.     Whether       Martinez    is   a

psychologist and an “acceptable medical source” or an “other

source,” as insinuated by the Commissioner, the ALJ should have

considered his opinion. Based on the absence of any non-exertional

limitations in the RFC assessment, apart from restricting Plaintiff

to “simple work,” the ALJ apparently accorded the most weight to

non-examining review consultant Dr. Blackwell and essentially no

weight    to   the   opinion   of   examining    consultative      psychologist

Dr. Ransom. Dr. Ransom, who conducted a face-to-face evaluation of

Plaintiff, issued a report containing observations and a medical

source statement that was consistent with Martinez’s opinion.

Applying the     correct    legal    standards    to    all   of   the   relevant

evidence, the Court concludes that Plaintiff’s mental impairments

are disabling in the absence of his alcohol use. Accordingly, the

Court finds that a remand for further administrative proceedings to

correct the above-discussed errors would serve no purpose, and

remand for the calculation of benefits is warranted.



                                     -20-
                             CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings is granted to the extent that the Commissioner’s

decision is reversed and the matter is remanded solely for the

calculation and payment of benefits. The Commissioner’s motion for

judgement on the pleadings is denied. The Clerk of the Court is

directed to close this case.


     SO ORDERED.

                               S/Michael A. Telesca
                               _____________________________
                               HONORABLE MICHAEL A. TELESCA
                               United States District Judge

Dated: December 14, 2018
       Rochester, New York




                                -21-
